MEMORANDUM**
Robert Thomas Bentz appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s finding that Bentz’s liability to Stack was nondischargeable pursuant to 11 U.S.C. § 523(a)(4). We have jurisdiction over this appeal pursuant to 28 U.S.C. § 158(d). We review de novo the bankruptcy court’s conclusions of law. United Student Aid Funds, Inc. v. Pena (In re Pena), 155 F.3d 1108, 1110 (9th Cir.1998). We affirm.
We conclude that Stack has standing under 29 U.S.C. § 1132(a)(3) because the relief he sought is equitable in nature. See McLeod v. Oregon Lithoprint, Inc., 102 F.3d 376, 378 (9th Cir.1996). Therefore, the BAP did not err by affirming the bankruptcy court’s dischargeability determination under 11 U.S.C. § 523(a)(4).
Stack’s motion to strike factual allegations not raised below is granted. See United States v. Walker, 601 F.2d 1051, 1054-55 (9th Cir.1979).
Stack’s request for “just damages and double costs” is denied without prejudice to refiling in a separate motion pursuant to 9th Cir. R. 38.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.